Citation Nr: 0503846	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-14 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a detached 
retina.

ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 8, 1996, to May 21, 
1996.

This appeal is from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has not had a VA examination in this case.  The 
evidence of an event in service that caused her retina to 
detach is limited to her testimony.  The RO's determination 
not to have her examined was reasonable, but with a broad 
interpretation, see 38 C.F.R. § 3.303(a) (2004), of the 
regulation governing entitlement to VA examinations, 
38 C.F.R. § 3.159(c)(4), the evidence is persuasive that an 
examination is warranted in this case.

One medical opinion of record reports that the reduction in 
vision from the post-operative retinal detachment is likely 
to be permanent; the veteran reports ongoing loss of vision.  
This satisfies the first criterion of the need for VA 
examination.  38 C.F.R. § 3.159(c)(4)(i)(A).

The veteran reports that she was kicked in the eye in 
service.  Significantly, she reported that to her retinal 
surgeon in 1998, years before she filed a claim for VA 
benefits, which conveys a strong air of credibility.  Whether 
an event in service is "established" is a matter of 
judgment.  In this case, for the purpose of determining 
whether to examine the veteran only, it is good enough.  The 
second criterion of the need for examination is met.  
38 C.F.R. § 3.159(c)(4)(i)(B).

The veteran's ophthalmologist opined that the retinal 
detachment was related to a prior injury.  There is no 
evidence of any other injury other than the one in service 
alleged by the appellant.  The ophthalmologist's opinion 
meets the third criterion of the need for examination.  
38 C.F.R. § 3.159(c)(4)(i)(C).

Other opportunities to assist the veteran with her claim are 
set forth below.  Current examination can produce an opinion 
about the latency of retinal detachment following injury.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that it would 
support her claim to submit a statement 
by a witness to her injury describing the 
event, including the time and place.  
Also notify her that medical records from 
any practitioner who she saw in 1997 
regarding the "floaters" she has 
reported would be valuable evidence to 
substantiate her claim.

2.  Schedule the veteran for a VA 
ophthalmologic examination to diagnose 
and evaluate the residuals of her post-
operative right retina detachment.  
Provide the examiner with the claims 
file.

?	The examiner is to review in detail 
the January to March 1998 reports of 
Dr. Lopez and the October 2002 
statement of Dr. Ketover.

?	After taking a clinical history and 
examining the veteran, the examiner 
it to provide an opinion whether it 
is less than, equal to, or greater 
than 50 percent probable that the 
retinal detachment described in Dr. 
Lopez's records as occurring 16 
months after a reported injury 
resulted from the injury the veteran 
describes as occurring in service in 
April or May 1996.  If the examiner 
is of the opinion that the 
probability that the veteran's 
retinal detachment is less than 50 
percent likely to have resulted from 
the injury she describes, the 
examiner shall explain the reason 
for that opinion.

3.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




